1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   BRETT MICHAEL PETERSEN,          )                   Case No.: 1:20-cv-1459 JLT
                                      )
12            Plaintiff,              )                   ORDER GRANTING THE COMMISSIONER’S
                                      )                   REQUEST FOR AN EXTENSION OF TIME
13       v.                           )
                                      )                   (Doc. 14)
14   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
15            Defendant.              )
                                      )
16                                    )

17          On June 22, 2021, the parties stipulated for the Commissioner to have an extension of 32 days
18   to respond to Plaintiff’s confidential letter brief. (Doc. 14) Notably, the Scheduling Order permits a
19   single thirty-day extension by the stipulation of parties (Doc. 5 at 3), and this is the first extension
20   requested by either party. Accordingly, the Court ORDERS:
21          1.      The extension of time is GRANTED; and
22          2.      The Commissioner SHALL respond to the letter brief no later than July 26, 2021.
23
24   IT IS SO ORDERED.
25      Dated:     July 6, 2021                                _ /s/ Jennifer L. Thurston
26                                                  CHIEF UNITED STATES MAGISTRATE JUDGE

27
28

                                                           1
